VAN DYKE, P. J.
This is an appeal from an order denying a new trial and from a judgment entered upon the jury’s verdicts which found appellant guilty of three counts of robbery in the first degree.
Upon appellant’s request for counsel, this court appointed Joseph H. Radensky, Esq., to represent him. Mr. Radensky advised that he found no basis for an appeal. This court thereupon extended to appellant leave to file a brief in propria persona or through counsel of his choice. None has been filed and the time granted has expired. After an independent review of the record, we have found no merit in the appeal.
After his arrest appellant made contradictory statements which evidenced a consciousness of guilt. Some money, identified by the victims of the robberies as having been taken *857from them, was found in appellant’s possession. Appellant, who testified on his own behalf, admitted that he drove two acquaintances to within two or three blocks of the scenes of the crimes, but denied that he knew they planned to commit the robberies. The evidence supports the jury’s verdicts and there were no errors of law.
The judgment and the order are affirmed.
Schottky, J., and Warne, J. pro tem.,* * concurred.